DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 May 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US Patent Number 6193312) in view of Strong et al. (US Patent Number 8845022).  
Regarding claim 1, 3, 5, 7, and 9, Yoshida discloses a car seat comprising: a chassis having a backrest portion coupled to a base portion (of 20 and/or 80 for instance); a seat portion (3) releasably attached to the base portion, the seat portion further configured for use as a standalone booster seat (as in Figure 5); and a release handle (at 7) coupled to the seat portion and enabling detachment of the seat portion from the base portion (i.e. the frame at 7 would provide a handle to enable detachment); first and second belt paths disposed on the backrest portion and the base portion, respectively, configured for receiving at least one vehicle belt for securing the chassis in a forward-facing or rear-facing position onto a vehicle seat (see figures), whereby the car seat is configured to alternatively be secured to the vehicle seat in the forward- or rear-facing positions, but does not disclose a tension arm.  Strong discloses a related device including a tension arm (30) having a first end pivotally coupled to a backrest portion and a second end of the tension arm releasably secured to a distal end of a base portion, the tension arm configured to be pivotally raised and lowered in and out of the base portion for releasably securing a car seat to a vehicle seat, the tension arm including two arm segments (at sides; see annotated figure below) and a handle (at 80, including 82, 84 for instance) configured to house a release and locking device (including 61, 63); wherein when lowered into the base portion, the tension arm secures at least one vehicle belt into the chassis by retracting the at least one vehicle belt into the chassis and retaining the vehicle belt under the tension arm, wherein the chassis further comprises a belt clamp (34 for instance) pivotally coupled to the base portion, the belt clamp configured to be acted on by the tension arm, for releasably clamping the vehicle belt into the belt path on the base portion and tensioning the belt to secure the chassis onto a vehicle seat, and wherein a harness (50) is releasably attached to the backrest portion or an anchor point in the seat and the tension arm, the harness configured to move at least in part with the tension arm to allow access to a belt path for installation of the car seat (this is the general manner of operation).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a tension arm arrangement as taught by Strong in Yoshida’s device because this could improve safety and convenience for a variety of users.  Note that while the combination is viewed as functioning with the various belt paths as claimed based on the arrangement of the reference devices, even if this were not clearly the case, because duplication and rearrangement of components require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide such an arrangement based on normal variation to further improve safety and convenience for a variety of users.
Regarding claim 8, Yoshida, modified as described, further discloses an attachment mechanism or plurality of slots on the backrest for attaching an adjustable harness for securing a child in the car seat (while not extensively discussed, a harness is shown and any joining feature would be viewed as “an attachment mechanism;” at the very least the connection of member 86 with the upper straps would be viewed as meeting the limitations).  
Regarding claims 10-12, Yoshida, modified as described, further discloses a selectively deployable rebound bar (72) disposed on the base portion and configured to provide resistance to any rotation of the car seat arising from an impact while the car seat is installed in a vehicle (it would be capable of functioning as such), wherein the rebound bar is configured to manually retract or fold into the base portion when not deployed (see Figure 7a for instance).
 Regarding claim 14, Yoshida, modified as described, further discloses the car seat is configured as a high-back booster seat (it is viewed as such).









    PNG
    media_image1.png
    554
    720
    media_image1.png
    Greyscale











Figure 1:  Annotated figure from Strong.

Response to Arguments
Applicant's arguments filed 3 May 2022 have been fully considered but they are not persuasive.  Specifically, Applicant argues that Strong does not provide arm segments or a handle and locking mechanism as in the amended claims.  However, as explained above, Strong’s tension arm is viewed as including these portions with various portions viewed as arm segments and a handle configured to house a release and locking device present at the latching arrangement.  Accordingly, the rejections have been maintained.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/               Primary Examiner, Art Unit 3636